Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The election is noted. Claims 5-10 are withdrawn.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is unclear in that it appears that duplicating parts are claimed in an illogical manner.
The combustion chamber is said to comprise the reaction region of combustion gas formation and contact with feedstock, and a region (2nd to last paragraph) where a slurry all of the sudden exists from a mixer which does not appear to be part of the reactor.
 Is the mixer in line 3 supposed to be the same mixer as in line 12? The one in line 3 is connected to the combustion reactor while the one in line 12 is part of the combustion reactor. If so, what is the point of re-reciting it? If not, then the one in line 12 lacks antecedent and is unclear where it is and it is not clear where and how the slurry was formed, as no elements for slurry formation are recited as part of the reactor. Are lines 8-10 supposed to be placed at the end of claim 1?
Mulqueen 20180134899 is noted. The claims are allowable thereover (and over the prior art as a whole) as the specific features claimed are not taught or obvious, although the ‘112 issues preclude making a proper search and application of the prior art.



/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736